DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 11/04/2020. In the amendment, claims 1-6 have been amended, claim 11 has been newly added, and claims 1-11 are pending for examination.
Response to Arguments
Applicant’s arguments with respect to previously presented 35 USC 102 rejections of claim 1, 2, 4-6, 9 and 10 have been considered but they are not persuasive. In regards to independent claim 1, applicant’s arguments are over Belson that the reference fails to disclose “a pair of sheet members that include multiple areas between closure elements adjacent to each other, where each of the areas include at least one first slit and at least one second slit adjacent to the first slit in the axial direction”. Examiner stands with the previous/current rejections because Belson indeed teaches the newly added limitations.  In view of the amendments to define ‘the multiple areas include at least one first slit and at least one second slit adjacent to the first slit in the axial direction’, the examiner has updated the rejections as seen below to include the new limitations and an explanation of the arts meeting these limitations has been provided in the rejection. In regard to previously rejected claim 4, applicant’s arguments over Belson that the two slits 1418 and 1420 are not adjacent to each other in the axial direction. The examiner respectfully disagrees and stands with the previous/current rejections because Fig. 14A2 shows that the slits 1418 and 1420 are adjacent to or lie nearby each other and arranged in the axial direction. (See examiner’s updated rejections of claims 1, 2, 4-6, 9 and 10 below as the reasons that examiner based on to disagree with the Applicant’s arguments).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently, there is no limitation is being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belson et al. (US20160206311), herein “Belson”.
Re. claim 1, Belson discloses a closure device that closes a wound on a skin (Fig. 14A2, Abstract), comprising: 
a pair of sheet members (1402 and 1404, Fig. 14A2) that have an axial direction (Capture 1) and a width direction (Capture 1) orthogonal to the axial direction (Fig. 14A2, axial direction and width direction are orthogonal to each other) and face each other with a space provided in the width direction (see Capture 1); and 
a plurality of closure elements (pluralities of combination of 1414b, 1416b, and 1422) that are attached to the pair of sheet members across the space and arranged in the axial direction (Fig. 14A2, the Examiner notes that the closure elements are pluralities of 1414b, 1416b, and 1422 are arranged on both sheet members 1402 and 1404, across the space, and arranged in the axial direction), 
wherein each of the closure elements includes a base (1414b) and an adjuster (1416b) that are arranged on the pair of sheet members (1402 and 1404) to face each other across the space (Fig. 14A2, Capture 2), and a drawstring (1422) that extends from the base (1414b) and engages with the adjuster (1416b), and 
(1402 and 1404) include multiple areas between the closure elements adjacent to each other (see Capture 3, the areas are between the closure elements 1414), each of the areas including at least one first slit and at least one second slit adjacent to the first slit in the axial direction (See Capture 1 and 3, the second slit (in the second row) is adjacent to or nearby the first slit (in the first row) and appears to line on the right side of the first slit toward an axial direction). 

    PNG
    media_image1.png
    548
    755
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    547
    752
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    530
    766
    media_image3.png
    Greyscale

Re. claim 2, Belson further discloses wherein the first slit or the second slit extends in a direction intersecting the axial direction (See Capture 3 above, the second slit (in the second row) is adjacent to or nearby the first slit (in the first row) and appears to line on the right side of the first slit toward an axial direction).
Re. claim 4, Belson further discloses wherein the first slit and the second slit extend parallel to each other (Fig. 14A2 and Capture 3, first slit and second slit are parallel to each other. Therefore, they are extending parallel to each other). 
Re. claim 5, Belson further discloses wherein each of the areas includes at least one third slit adjacent to the first slit or the second slit, the first slit, the second slit and the third slit extending in a direction intersecting the axial direction (See Capture 3, the third slit is adjacent to the second slit wherein the second and the third slit extending in a direction intersecting the axial direction). 
Re. claim 6, Belson further discloses wherein two of the first slit, the second slit and the third slit are provided at different positions from each other in the width direction (See Capture 3, first slit, second slit, and third slit are arranged in a different position from each other in the width direction).
Re. claim 9, Belson further discloses wherein each of the closure elements includes 
a base (1414b), 
a drawstring (1422) extending from the base (1414b) , and 
an adjuster (1416b) including a to-be-engaged section (See Capture 2 above) that is engaged with the drawstring (1422).
Re. claim 11, Belson further discloses wherein each of the areas comprises a first row including the first slits aligned along the width direction (as shown in Fig. 14A2 and Capture 2-3,  and a second row including the second slits aligned along the width direction (see Capture 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson in view of Lebner (US20050020957), herein “Lebner”.
Re. claim 10, Belson discloses wherein two of the closure elements adjacent to each other in the axial direction constitute one closure unit (Fig. 14A2, every two closure element next to each other would form a closure unit), but fails to disclose in each closure unit, the base of one of the two closure elements and the adjuster of the other of the two closure elements are arranged on one of the pair of sheet members, and 
the adjuster of the one of the two closure elements and the base of the other of the two closure elements are arranged on the other of the pair of sheet members.
However, Lebner teaches a similar wound closure device having a pair of sheets (16, 17) and plurality of closure members (Fig. 3) forming a closure unit (as shown below). And each closure member comprises a base (24) and an adjuster (26) which are arranged in an alternating position (Fig. 3). More specifically, the base (24) of one closure member and the adjuster (26) of the adjacent closure member are in the same sheet (16 or 17). 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the invention to rearrange the positions of the closure member’s base and adjuster in Belson to reflect the alternating position of the closure member’s base and adjuster in Lebner since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

    PNG
    media_image4.png
    397
    618
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 3, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Re. claim 3, the prior art fail to disclose, teach, or suggest the closure device of claim 1 wherein the first slit and the second slit form a V shape. Claims 7-8 are allowable for being dependent from the allowable claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 12, 2021